Citation Nr: 1220305	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected pulmonary disability.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that denied service connection for a psychiatric disorder and hypertension.

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with January 2011 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The objective medical evidence is in relative equipoise as to whether current hypertension is aggravated by the service-connected pulmonary tuberculosis and chronic asthmatic bronchitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for hypertension secondary to service-connected pulmonary tuberculosis and chronic asthmatic bronchitis are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for hypertension.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that this case was most recently remanded in January 2011 in order to afford the Veteran a VA examination so as to obtain an opinion as to the etiology of his asserted hypertension.  The Veteran was afforded a VA examination in June 2011 and an additional addendum opinion was provided in April 2012.  Therefore, the Board finds that the AOJ has substantially complied with the January 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment, which strongly suggests that the recent change amounts to a substantive change in the regulation.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has hypertension that is manifested as a result of his service-connected pulmonary tuberculosis and chronic asthmatic bronchitis.
A VA hypertension examination report dated in January 2009 shows that the Veteran provided a history of being diagnosed with hypertension in 1999, which had been uncontrolled.  Following examination of the Veteran, a diagnosis of hypertension was given.  The examiner opined that the hypertension was not due to or a result of the medication taken for the service-connected pulmonary tuberculosis and chronic asthmatic bronchitis.  The examiner explained that the record was silent as to treatment for the pulmonary tuberculosis and chronic asthmatic bronchitis prior to the 1999 diagnosis of hypertension, that there was no current treatment for pulmonary tuberculosis and chronic asthmatic bronchitis as the condition had resolved, and that the medical literature did not indicate that the medication the Veteran had been using for pulmonary tuberculosis and chronic asthmatic bronchitis caused hypertension. 

A VA hypertension examination report dated in June 2011 shows that the Veteran had blood pressure readings of 155/85, 157/85, and 160/86.  The diagnosis was hypertension.  The examiner opined that it was at least as likely as not that the hypertension was aggravated by the service-connected pulmonary disorder.  The examiner explained that both chronic asthmatic bronchitis and hypertension were spastic disorders of the smooth muscle.  In medical literature there was evidence that the possible mechanisms that may lead to airway reactivity include higher renin 
Angiotensin system activity, and this suggested similarities between both etiologies.  The angiotensin II was a potent vasoconstrictor which may increase blood pressure
in patients with chronic asthmatic bronchitis.  Also, stress hormones may increase in stressful conditions like asthma and can be expected to induce hypertension or high blood pressure.  There was evidence that similarities between these two diseases may predispose the individual with one disease to have the other, or one disease could be aggravated by the other.

In an April 2012 addendum, the above examiner indicated that the chronic asthmatic bronchitis was definitely affecting the hypertension but only during the episodes of asthmatic status.  The hypertension was said to be temporarily aggravated by the service-connected chronic asthmatic bronchitis.  The examiner explained that the hypertension could be transitorily aggravated, and could cause intermittent high blood pressure readings due to chronic asthmatic bronchitis.  This aggravation did not mean a permanent worsening of the hypertension.  This may predispose to uncontrolled high blood pressure readings and can be solved with a suitable pharmacological treatment.  It was also reported that in the medical records, there was evidence that the hypertension had been treated with pharmacologic agent during all the years and was stable.

The record does not demonstrate, nor does the Veteran contend, that his hypertension had its onset during active service.  Rather, he contends that the hypertension was secondary to his service-connected pulmonary tuberculosis and chronic asthmatic bronchitis.  Service treatment records do not show treatment for hypertension in service, nor is hypertension shown within one year of separation from service.  See generally 38 C.F.R. §§ 3.303, 3.307, 3.309.

There are two generally opposing opinions given by the VA examiners in this case as to whether the Veteran's hypertension is proximately due to or the result of a service-connected disability.  Basically, the January 2009 opinion concludes that the hypertension was not caused by medication taken for the Veteran's pulmonary tuberculosis and chronic asthmatic bronchitis.  The April 2012 opinion concludes that while the hypertension is aggravated by the service-connected chronic asthmatic bronchitis, it is only aggravated during episodes of asthmatic status and can be controlled with medication.  In relative opposition, the June 2011 opinion concludes that it was at least as likely as not that the hypertension was aggravated by the service-connected pulmonary disorder.  

The Board finds that based on the evidence overall, as discussed above, the evidence is at the very least in equipoise on this matter; which is all that is required for a grant of the benefit sought on appeal.  The Board must point out that while the April 2012 addendum suggests that the hypertension was only aggravated during episodes of asthmatic status, the very nature of asthma is that it is a chronic disability with periodic recurrences.  Where a chronic disease is shown, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b).  While the Veteran's hypertension is not constantly aggravated, the VA medical opinions do suggest that the aggravation is permanent to the extent that the Veteran experiences chronic episodes of asthmatic bronchitis.  Moreover, the fact that the hypertension can be controlled by medication does not obviate the fact that the Veteran still must take medication to control the greater degree of hypertension in light of the service-connected asthmatic bronchitis.  As such, the Board finds that the opinion in favor of the Veteran's claim offered cogent reasoning for acceptance of the opinions in the Veteran's favor.

Thus, based on the foregoing, the Board finds that the evidence of record is at the very least in relative equipoise as to whether hypertension is proximately due to the service-connected pulmonary tuberculosis and chronic asthmatic bronchitis. Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that hypertension is proximately due to the service-connected pulmonary tuberculosis and chronic asthmatic bronchitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310. 


ORDER

Service connection for hypertension is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Board observes that this issue was most recently remanded in January 2011 in order to provide the Veteran with notice under 38 U.S.C.A. § 5103(a) that notifies him of the evidence and information necessary to reopen the claim for service connection for an acquired psychiatric disorder, and of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial.  Following the January 2011 Remand, the Veteran was provided with the directed notice by letter dated in October 2011.  Thereafter, additional VA outpatient treatment records dated from April 2010 to January 2012 were considered by the AOJ in a Supplemental Statement of the Case dated in April 2012, which was mailed to the Veteran's last known address.  The Supplemental Statement of the Case, however, was returned to the AOJ as undeliverable as the Post Office Box had been closed and no forwarding address was on file.

As it appears that the Veteran did not receive the April 2012 Supplemental Statement of the Case, the Board finds that corrective notice is required, and an effort should be undertaken to verify the Veteran's current mailing address. 

The Veteran, however, is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall undertake appropriate action to verify the Veteran's current mailing address.  If necessary, any bank to which the Veteran's compensation is forwarded should be contacted to obtain his current mailing address.  The RO/AMC must document in the claims file all requests and responses in this regard. 

2.  After undertaking the above development, the RO/AMC shall resend the Veteran a copy of the April 2012 Supplemental Statement of the Case to the Veteran's current mailing address.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


